Frank Mariani v. Commissioner.Mariani v. CommissionerDocket No. 689-67.United States Tax CourtT.C. Memo 1969-6; 1969 Tax Ct. Memo LEXIS 291; 28 T.C.M. (CCH) 25; T.C.M. (RIA) 69006; January 8, 1969. Filed.  Frank Mariani, pro se, 9910 Longacre, Detroit, Mich. Juandell D.Glass, for respondent.  WITHEYMemorandum Findings of Fact and Opinion WITHEY, Judge: A deficiency in the income tax of petitioner for the taxable year 1963 has been determined by the Commissioner in the amount of $333.04. The only issue to be decided is whether petitioner is entitled to dependency exemptions for his two minor children for that year. Findings of Fact Petitioner, at the time of the filing of his income tax return for 1963, was a resident of Detroit, Michigan, and timely*292  filed such return with the district director for that city. His residence was the same at the time of the filing of the petition herein. Prior to May 17, 1960, petitioner was married to Nancy Mariani. On that date they were divorced and she has since remarried. On that date they had two minor children, Stephen and Frank. The divorce decree granted custody of the children to Nancy with whom they have resided since. The decree also provided that petitioner might have the children with him in his home for 26 weekends during the year 1963. Actually they were with him in his home each weekend during that year. In pursuance of the support provisions of the decree, petitioner has paid the amount of $1,076 for the support of the children and has maintained Blue Cross and Blue Shield insurance for them at a cost of approximately $121 each annually. In addition, petitioner has maintained life insurance upon the life of each child at the annual premium for each of approximately $25. The children were with him in his home for 104 days of each year during which time he furnished food and shelter for them. The fair rental value of his home in 1963 was $150 per month with one-third thereof allocable*293  to the support of each child limited to the 104 days of this weekend occupancy of petitioner's home. The aggregate rental allocable to each child was $210. In addition, he paid an undisclosed amount for dental services for one or both of the children. Petitioner's total expense during 1963 for the support of each child was $994. Opinion In order to avail himself of the dependency exemption for his minor children it is incumbent upon petitioner to show first, the total cost of their support for the taxable year 1963, and second, that he expended more than half that amount. See sections 151(a) and (e) 1 and 152(a)(1). 2 We have been able to determine from such evidence as has been furnished that petitioner expended $994 for the support of each child during that year. In doing so we have included the amount of $100 per year for each as an allocable portion of such expenses as utilities, food, spending money for the children, etc., even though the amount of such expense is not disclosed by the record, under  (C.A. 2). The record affords no evidence whatsoever as to the total cost of the children's support for 1963 and we are therefore*294  unable to determine whether petitioner has brought himself within the statute which grants the exemptions he seeks. This being true and the burden being upon him to do so, Decision will be entered for the respondent. *295  27 Footnotes1. SEC. 151. ALLOWANCE OF DEDUCTIONS FOR PERSONAL EXEMPTIONS. (a) Allowance of Deductions. - In the case of an individual, the exemptions provided by this section shall be allowed as deductions in computing taxable income. * * * (e) Additional Exemption for Dependents. - (1) In General. - An exemption of $600 for each dependent (as defined in section 152) - (B) who is a child of the taxpayer and who (i) has not attained the age of 19 at the close of the calendar year in which the taxable year of the taxpayer begins, or (ii) is a student. ↩2. SEC. 152. DEPENDENT DEFINED. (a) General Definition. - For purposes of this subtitle, the term "dependent" means any of the following individuals over half of whose support, for the calendar year in which the taxable year of the taxpayer begins, was received from the taxpayer (or is treated under subsection (c) or (e) as received from the taxpayer): (1) A son or daughter of the taxpayer, or a descendant of either, * * *↩